In an action to recover damages for personal injuries sustained by the infant plaintiff when he fell down the stairs of a public school operated by defendant Board of Education of the City of New *827York, the fall allegedly having been caused by said defendant’s negligence in failing to provide proper supervision at the time and place of the accident, said plaintiff appeals, as limited by his brief: (1) from an order of the Supreme Court, Queens County, dated September 15,1960 which set aside the jury’s verdict and dismissed the complaint; and (2) from so much of the judgment of said court, entered November 9, 1960 upon said order, as dismissed the complaint (see 26 Misc 2d 10). Order, and judgment insofar as appealed from, affirmed, without costs. Aside from the bare statement of the infant plaintiff that he “ felt a severe push ”, grabbed the bannister and was pushed again, causing him to fall, the record is silent as to the circumstances surrounding the accident. If it be assumed that the defendant Board of Education was negligent in failing to provide closer supervision of its charges at the time and place of the accident, there is no evidence from which it may be determined whether or not such negligence was a proximate cause of said plaintiff’s injuries. Accordingly, there was a failure of proof as to an essential element of his case, requiring the dismissal of the complaint. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur. [26 Misc 2d 10.]